Citation Nr: 0119743	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  00-12 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania

THE ISSUE

Entitlement to an effective date earlier than August 1, 1990, 
for service connection for bronchial asthma.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from January 1971 to December 
1972.
This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 1998 RO rating decision that granted service 
connection for bronchial asthma and assigned a total rating 
(100 percent), effective from August 1, 1990.  

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5103A, 5126 (West Supp. 2001), and 
§§ 5102, 5103, 5106, 5107 (West 1991 & Supp. 2001) redefined 
VA's duty to assist a veteran in the development of a claim.

In a statement dated in June 2001, the representative asserts 
that there was CUE (clear and unmistakable error) in the RO 
decision that initially denied service connection for 
bronchial asthma (notification letter of January 28, 1976).  
The issue of whether there was CUE in that RO decision has 
not been adjudicated by the RO.  This issue is "inextricably 
intertwined" with the issue being considered in this appeal 
and the issues should be adjudicated simultaneously.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should advise the veteran of 
the evidence needed to successfully prove 
his claims for an effective date earlier 
than August 1, 1990, for the grant of 
service connection for bronchial asthma 
and whether there was CUE in the RO 
decision that initially denied service 
connection for this condition.  The RO 
should assist him in obtaining any 
relevant evidence.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
completed.  

3.  The RO should review the claim for an 
effective date earlier than August 1, 
1990, for the grant of service connection 
for bronchial asthma and adjudicate the 
claim of whether there was CUE in the RO 
decision that initially denied service 
for bronchial contained.  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to the veteran and 
his representative.  They should be 
afforded the opportunity to respond to 
the supplemental statement of the case 
before the file is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


